DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1-17 are objected to because of the following informalities:  
In claims 1-17, line 1, “using intermedium” should read “configured to use[[ing]] intermedium”. 
In claims 1 and 4, line 1, a transitional phrase is missing. A transitional phrase has to immediately follow the preamble and appear before the body of the claim. The transitional phrases "comprising", "consisting essentially of" and "consisting of" define the scope of a claim with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claim. See MPEP 2111.03.
In claim 16, line 1, “system” should read “device.”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

“a non-invasive treatment system” in claims 1 and 4, line 1. Interpreted as including a control unit, which is a combination of a series of software and hardware that controls the operation of the ultrasound output unit 10 or the other components of the system [0072], Fig. 3; also comprising a medium injection unit interpreted as a syringe [0055]; Fig. 3; ultrasound output and induction units, acoustically-transparent and ultrasound generating intermedium, Fig. 3, with the ultrasound output unit including ultrasound devices [0051], the ultrasound induction unit including a light source to output light, a power source to apply voltage and a coil to generate an electromagnetic field [0064]. 
“an ultrasound output unit” in claim 9, line 2. Interpreted as an ultrasonic transducer [0029] or ultrasound devices including an ultrasonic transducer using a piezoelectric material, a micromachined ultrasonic transducer (MUT) such as capacitive MUT (CMUT) and piezoelectric MUT (PMUT), an ultrasonic transducer using an opto-acoustic effect, and an ultrasonic transducer using an electromagnetic force. [0051].
“a medium injection unit” in claim 9, line 4. Interpreted as a syringe [0055].
“a control unit” in claim 9, line 6. Interpreted as a combination of a series of software and hardware that controls the operation of the ultrasound output unit 10 or the other components of the system [0072].
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 4 recite the "non-invasive treatment system” in line 1. The claims are not properly constructed. While it appears that the system is being claimed, it is 
Claim 9 recites the “system using intermedium” in line 1. It is unclear how this limitation further limits the system or its structural elements.
Claims dependent upon the rejected claims above, but not directly addressed, are also rejected because they inherit the indefiniteness of the claim(s) they respectively depend upon.



Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3, 9-11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nita (US 20070129652), hereinafter Nita, in view of Liu et al (US 20070185231), hereinafter Liu, and Sarvazyan et al (US 20090099485), hereinafter Sarvazyan.
Regarding claim 1, Nita teaches a non-invasive treatment system (“apparatus of the present invention generally involve delivering ultrasound energy to a patient's intracranial space for diagnostic purposes, or therapeutic treatment, or both." [0012]) using intermedium (“Acoustically conductive medium 600" [0052]; Figs. 3a, 3b, 3c, 3d, 9), configured to:
provide an acoustically-transparent medium ("The acoustically conductive medium according to the present invention may include a condense gel, diluted gel, oil, saline or any other semi-solid, fluid or gaseous material that conducts ultrasonic energy." [0053]) into a part (“the burr hole BR” [0052]) where the bone tissue is removed to generate an intermedium (Acoustically conductive medium 600 can be provided in the burr hole BR.  This acoustically conductive medium 600 can be sterile or not sterile, and is intended to facilitate ultrasound energy transmission from the ultrasound transducer 100 to the patient” [0052]; Figs. 3a, 3b, 3c, 3d, 9. "The acoustically conductive medium according to the present invention may include a condense gel, diluted gel, oil, saline or any other semi-solid, fluid or gaseous material that conducts ultrasonic energy." [0053]); and

While Nita teaches a non-invasive treatment system using intermedium (“methods and apparatus of the present invention generally involve delivering ultrasound energy to a patient's intracranial space for diagnostic purposes, or therapeutic treatment, or both." [0012]) and removing bone tissue (“Such a method may further involve forming the hole(s) in the patient's skull.” [0044]), Nita does not teach a non-invasive treatment system using intermedium, configured to:
output high-intensity focused ultrasound to remove bone tissue;
inject an acoustically-transparent medium into a part where the bone tissue is removed to generate an intermedium.
However, Liu discloses bone cement composite containing particles in a non-uniform spatial distribution and devices for implementation, which is analogous art. Liu teaches outputting high-intensity focused ultrasound to remove bone tissue (“high intensity focused ultrasound ( HIFU) transducers, …which may be utilized to disrupt and facilitate removal of selected portions of cancellous bone" [0140]).
Therefore, based on Liu’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
Nita as modified by Liu further does not teach a non-invasive treatment system using intermedium, configured to inject an acoustically-transparent medium into a part where the bone tissue is removed.
However, Sarvazyan discloses ultrasound standing wave method and apparatus for tissue treatment, which is analogous art. Sarvazyan teaches a system (“acoustic gel injector means,” Abstract) configured to inject an acoustically-transparent medium (“acoustic coupling gel” [0019]) into an area contacting the tissue (“step of injecting of acoustic coupling gel into the tissue contact area” [0019]).
Therefore, based on Sarvazyan’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Nita and Liu to have a non-invasive treatment system using intermedium, configured to inject an acoustically-transparent medium into a part where the bone tissue is removed, as taught by Sarvazyan, in order to facilitate acoustic coupling (Sarvazyan: [0019]).
Regarding claim 2, Nita modified by Sarvazyan and Liu teaches the non-invasive treatment system using intermedium according to claim 1.
 Nita teaches that the therapeutic ultrasound includes high-intensity focused ultrasound (HIFU), low-intensity focused ultrasound (LIFU), or high frequency ultrasound for imaging ("One proposed enhancement for treatment of stroke is the administration of trans-cranial Doppler (TCD) at high frequencies (i.e., approximately 2 
Regarding claim 3, Nita modified by Sarvazyan and Liu teaches the non-invasive treatment system using intermedium according to claim 1.
 Nita teaches that the intermedium includes a plurality of acoustically-transparent intermedia (600, Fig. 9) generated at preset locations (“several locations”, Fig. 9; [0062]), and
the plurality of acoustically-transparent intermedia allows therapeutic ultrasound outputted from each of a plurality of ultrasound output elements to pass through, and the therapeutic ultrasound stimulates a lesion (“target" [0062]) with higher intensity through an overlap ("FIG. 9 shows the access devices 400 located in several locations on the head with ultrasound energy simultaneously transmitted from multiple ultrasound delivery devices 100 at multiple locations towards the treatment area C. Acoustically conductive medium 600 is located between each ultrasound device 100 and the patient.  Such a delivery pattern may be advantageous, for example, in triangulating the ultrasound transmissions toward the same target to facilitate therapy process." [0062]).

Regarding claim 9, Nita teaches a non-invasive treatment device (“apparatus of the present invention generally involve delivering ultrasound energy to a patient's intracranial space for diagnostic purposes, or therapeutic treatment, or both." [0012]) 
an ultrasound output unit (“ultrasound delivery devices 100,” Fig. 9, [0062]);
a unit to generate (“Acoustically conductive medium 600 can be provided in the burr hole BR” [0052]. A device is required to provide an intermedium) an intermedium (“Acoustically conductive medium 600" [0052]; Figs. 3a, 3b, 3c, 3d, 9); and
a control unit (“control system." [0038]) which controls operation of the ultrasound output unit (“the sensing element's measurements can be used to modulate the intensity, frequency and/or duty cycle of the ultrasonic device(s).  Such a feedback process is also known as a closed loop control system." [0038]).

While Nita teaches an ultrasound output unit (100, Figs. 1, 9; [0062]) and removing bone tissue (“Such a method may further involve forming the hole(s) in the patient's skull.” [0044]), Nita does not teach an ultrasound output unit which outputs high-intensity focused ultrasound to remove bone tissue.
However, Liu discloses bone cement composite containing particles in a non-uniform spatial distribution and devices for implementation, which is analogous art. Liu teaches outputting high-intensity focused ultrasound to remove bone tissue (“high intensity focused ultrasound ( HIFU) transducers, …which may be utilized to disrupt and facilitate removal of selected portions of cancellous bone" [0140]).
Therefore, based on Liu’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Nita to have an ultrasound output unit which outputs 
Nita as modified by Liu further does not teach a medium injection unit which injects a medium into a part where the bone tissue is removed to generate an intermedium.
However, Sarvazyan discloses ultrasound standing wave method and apparatus for tissue treatment, which is analogous art. Sarvazyan teaches a medium injection unit (“acoustic gel injector means,” Abstract) which injects a medium (“acoustic coupling gel” [0019]) into an area contacting the tissue (“step of injecting of acoustic coupling gel into the tissue contact area” [0019]).
Therefore, based on Sarvazyan’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Nita and Liu to have a medium injection unit which injects a medium into a part where the bone tissue is removed to generate an intermedium, as taught by Sarvazyan, in order to facilitate acoustic coupling (Sarvazyan: [0019]).
Regarding claim 10, Nita modified by Sarvazyan and Liu teaches the non-invasive treatment device using intermedium according to claim 9.
Nita teaches that the intermedium is made of an acoustically-transparent material (“Acoustically conductive medium 600" [0052]; Figs. 3a, 3b, 3c, 3d, 9), and
the ultrasound output unit further outputs therapeutic ultrasound that passes through the intermedium ("Acoustically conductive medium 600 is located between each ultrasound device 100 and the patient.  Such a delivery pattern may be advantageous, 

Regarding claim 11, Nita modified by Sarvazyan and Liu teaches the non-invasive treatment device using intermedium according to claim 10.
 Nita teaches that the intermedium includes a plurality of acoustically-transparent intermedia (600, Fig. 9) generated at preset locations (“several locations”, Fig. 9; [0062]), 
the ultrasound output unit includes a plurality of ultrasound output elements (100, Fig. 9) corresponding to the plurality of acoustically-transparent intermedia (seen in Fig. 9), and
the plurality of acoustically-transparent intermedia allows therapeutic ultrasound outputted from each of the plurality of ultrasound output elements to pass through (Acoustically conductive medium 600 is located between each ultrasound device 100 and the patient." [0062]), and the therapeutic ultrasound stimulates a lesion (“target" [0062]) with higher intensity through an overlap ("FIG. 9 shows the access devices 400 located in several locations on the head with ultrasound energy simultaneously transmitted from multiple ultrasound delivery devices 100 at multiple locations towards the treatment area C…Such a delivery pattern may be advantageous, for example, in triangulating the ultrasound transmissions toward the same target to facilitate therapy process." [0062]).

Regarding claim 17, Nita modified by Sarvazyan and Liu teaches the non-invasive treatment device using intermedium according to claim 9.
 Nita teaches that the ultrasound output unit includes an ultrasonic transducer using a piezoelectric material, a capacitive micromachined ultrasonic transducer (CMUT), a piezoelectric micromachined ultrasonic transducer (PMUT), an ultrasonic transducer using an opto-acoustic effect, or an ultrasonic transducer using an electromagnetic force ("Any suitable ultrasound delivery device may be used in implementing various embodiments of the present invention.  For example, in one embodiment, the device may include an ultrasound device transducer...  In either 
case, the ultrasound transducers may be formed from piezoelectric crystal" [0034]).


Claims 4-6 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nita (US 20070129652), hereinafter Nita, in view of Liu et al (US 20070185231), hereinafter Liu, Sarvazyan et al (US 20090099485), hereinafter Sarvazyan, and Cheng et al (US 20180310831), hereinafter Cheng.
Regarding claim 4, Nita teaches a non-invasive treatment system (“apparatus of the present invention generally involve delivering ultrasound energy to a patient's intracranial space for diagnostic purposes, or therapeutic treatment, or both." [0012]) using intermedium (“Acoustically conductive medium 600" [0052]; Figs. 3a, 3b, 3c, 3d, 9), configured to:
remove bone tissue (“Such a method may further involve forming the hole(s) in the patient's skull.” [0044]);


While Nita teaches a non-invasive treatment system using intermedium (“methods and apparatus of the present invention generally involve delivering ultrasound energy to a patient's intracranial space for diagnostic purposes, or therapeutic treatment, or both." [0012]), Nita does not teach a non-invasive treatment system using intermedium, configured to:
output high-intensity focused ultrasound to remove bone tissue.
However, Liu discloses bone cement composite containing particles in a non-uniform spatial distribution and devices for implementation, which is analogous art. Liu teaches outputting high-intensity focused ultrasound to remove bone tissue (“high intensity focused ultrasound ( HIFU) transducers, …which may be utilized to disrupt and facilitate removal of selected portions of cancellous bone" [0140]).
Therefore, based on Liu’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Nita to have a non-invasive treatment system using 
Nita as modified by Liu further does not teach a non-invasive treatment system using intermedium, configured to inject a medium.
However, Sarvazyan discloses ultrasound standing wave method and apparatus for tissue treatment, which is analogous art. Sarvazyan teaches a system (“acoustic gel injector means,” Abstract) configured to inject a medium (“acoustic coupling gel” [0019]) into an area contacting the tissue (“step of injecting of acoustic coupling gel into the tissue contact area” [0019]).
Therefore, based on Sarvazyan’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Nita and Liu to have a non-invasive treatment system using intermedium, configured to inject a medium into a part where the bone tissue is removed, as taught by Sarvazyan, in order to facilitate acoustic coupling (Sarvazyan: [0019]).
Nita as modified by Liu and Sarvazyan further does not teach an intermedium that can generate ultrasound itself by external induction; and
inducing the intermedium to generate the ultrasound.
However, Cheng discloses an intraoperative optoacoustic guide apparatus and method, which is analogous art. Cheng teaches an intermedium (“an optical absorber 136" [0040]) that can generate ultrasound itself by external induction (“To transform the diffused light into high-amplitude ultrasound signal, material with high optical absorption, efficient heat transduction and high thermal expansion can be used” [0065]. “The optical 
inducing the intermedium to generate the ultrasound (“an optical absorber 136 …which has a high optical absorption and high thermal expansion, transforms light energy into high-amplitude ultrasound signal upon pulsed laser irradiation at the distal end of optical waveguide 132.” [0042], Figs. 1a, 2b-c, 5).
Therefore, based on Cheng’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Nita, Sarvazyan, and Liu to have an intermedium that can generate ultrasound itself by external induction; and inducing the intermedium to generate the ultrasound, as taught by Cheng, in order to facilitate transforming the diffused light into high-amplitude ultrasound signal (Cheng: [0042]).
Regarding claim 5, Nita modified by Sarvazyan, Cheng, and Liu teaches the non-invasive treatment system using intermedium according to claim 4.
Additionally, Nita as modified by Sarvazyan, Cheng, and Liu teaches that the intermedium is made of an opto-acoustic material (Cheng: “The optical absorber 136 in the present invention can be a layer of graphite and polydimethylsiloxane (PDMS) composite that permit a large optical absorption and thermal elasticity” [0067]) that generates ultrasound by incident light (Cheng: “an optical absorber 136 …which has a high optical absorption and high thermal expansion, transforms light energy into high-amplitude ultrasound signal upon pulsed laser irradiation at the distal end of optical waveguide 132.” [0042], Figs. 1a, 2b-c, 5), and

Therefore, based on Cheng’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Nita, Sarvazyan, Cheng, and Liu to have the intermedium made of an opto-acoustic material that generates ultrasound by incident light, and the treatment system that is further configured to allow light to enter the intermedium, as taught by Cheng, in order to facilitate transforming the diffused light into high-amplitude ultrasound signal (Cheng: [0042]).
Regarding claim 6, Nita modified by Sarvazyan, Cheng, and Liu teaches the non-invasive treatment system using intermedium according to claim 4.
Nita teaches that the intermedium is made of a piezoelectric material (“piezoelectric crystal" [0034]) that generates ultrasound by applied voltage (“When a hole in the skull is formed, the ultrasound delivery device can be placed ... partially through the hole" [0012]. "Any suitable ultrasound delivery device may be used in implementing various embodiments of the present invention.  For example, in one embodiment, the device may include an ultrasound device transducer...  In either 
case, the ultrasound transducers may be formed from piezoelectric crystal" [0034]), and
Because the ultrasound device transducer is in the hole, it constitutes the intermedium. Applying voltage to the piezoelectric crystal in order to generate ultrasound is implicit).
Regarding claim 12, Nita modified by Sarvazyan and Liu teaches the non-invasive treatment device using intermedium according to claim 9.
Nita as modified by Liu and Sarvazyan does not teach that the intermedium is made of a material that can generate ultrasound itself by external induction, and
the treatment device further comprises an ultrasound induction unit to induce the intermedium to generate ultrasound.
However, Cheng discloses an intraoperative optoacoustic guide apparatus and method, which is analogous art. Cheng teaches that the intermedium is made of a material that can generate ultrasound itself by external induction (“an optical absorber 136" [0040]. “To transform the diffused light into high-amplitude ultrasound signal, material with high optical absorption, efficient heat transduction and high thermal expansion can be used” [0065]. “The optical absorber 136 in the present invention can be a layer of graphite and polydimethylsiloxane (PDMS) composite that permit a large optical absorption and thermal elasticity” [0067]); and
the treatment device further comprises an ultrasound induction unit (laser; optical waveguide 132 [0042]) to induce the intermedium to generate ultrasound (“an optical absorber 136 …which has a high optical absorption and high thermal expansion, transforms light energy into high-amplitude ultrasound signal upon pulsed laser irradiation at the distal end of optical waveguide 132.” [0042], Figs. 1a, 2b-c, 5).

Regarding claim 13, Nita modified by Sarvazyan, Cheng, and Liu teaches the non-invasive treatment device using intermedium according to claim 12.
Additionally, Nita as modified by Sarvazyan, Cheng, and Liu teaches that the intermedium is made of an opto-acoustic material (Cheng: “The optical absorber 136 in the present invention can be a layer of graphite and polydimethylsiloxane (PDMS) composite that permit a large optical absorption and thermal elasticity” [0067]) that generates ultrasound by incident light (Cheng: “an optical absorber 136 …which has a high optical absorption and high thermal expansion, transforms light energy into high-amplitude ultrasound signal upon pulsed laser irradiation at the distal end of optical waveguide 132.” [0042], Figs. 1a, 2b-c, 5), and
the ultrasound induction unit allows light to enter the intermedium (Cheng: “an optical absorber 136… transforms light energy into high-amplitude ultrasound signal upon pulsed laser irradiation at the distal end of optical waveguide 132.” [0042]. “To transform the diffused light into high-amplitude ultrasound signal, material with high 
Therefore, based on Cheng’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Nita, Sarvazyan, Cheng, and Liu to have the intermedium made of an opto-acoustic material that generates ultrasound by incident light, and the ultrasound induction unit that allows light to enter the intermedium, as taught by Cheng, in order to facilitate transforming the diffused light into high-amplitude ultrasound signal (Cheng: [0042]).
Regarding claim 14, Nita modified by Sarvazyan, Cheng, and Liu teaches the non-invasive treatment device using intermedium according to claim 12.
Nita teaches that the intermedium is made of a piezoelectric material (“piezoelectric crystal" [0034]) that generates ultrasound by applied voltage (“When a hole in the skull is formed, the ultrasound delivery device can be placed ... partially through the hole" [0012]. "Any suitable ultrasound delivery device may be used in implementing various embodiments of the present invention.  For example, in one embodiment, the device may include an ultrasound device transducer...  In either 
case, the ultrasound transducers may be formed from piezoelectric crystal" [0034]), and
the ultrasound induction unit applies voltage to the intermedium (Because the ultrasound device transducer is in the hole, it constitutes the intermedium. Applying voltage to the piezoelectric crystal in order to generate ultrasound is implicit).


s 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nita, Sarvazyan, Cheng, and Liu as applied to claims 4 and 12, and further in view of Gutierrez et al. (Novel Cranial Implants of Yttria-Stabilized Zirconia as Acoustic Windows for Ultrasonic Brain Therapy, Advanced Healthcare Materials, 2017, Vol. 6, No. 1700214, 11 pages), hereinafter Gutierrez.
Regarding claim 7, Nita modified by Sarvazyan, Cheng, and Liu teaches the 
non-invasive treatment system using intermedium according to claim 4.
Nita teaches the treatment system is further configured to output ultrasound to the intermedium (“Acoustically conductive medium 600 is located between each ultrasound device 100 and the patient.  Such a delivery pattern may be advantageous, for example, in triangulating the ultrasound transmissions toward the same target to facilitate therapy process." [0062]; Figs. 1, 9).
Nita as modified by Sarvazyan, Cheng, and Liu does not teach that the intermedium acts as an amplifier to amplify received ultrasound.
However, Gutierrez discloses novel cranial implants of yttria-stabilized zirconia as acoustic windows for ultrasonic brain therapy, which is analogous art. Gutierrez teaches that the intermedium acts as an amplifier (“increasing the overall transmission efficiency.”  Left Col., last para. – Right Col., 1st para) to amplify received ultrasound (“the sample vibrated on its own resonant mode, radiating ultrasound by itself (resonator) and also transmitting the ultrasound coming from the transducer (coupling media); ... This behavior can be seen in the peak distribution of the 3.6 mm sample in Figure 4…the sample is not just transmitting ultrasound but is also resonating and then 
Therefore, based on Gutierrez’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Nita, Sarvazyan, Cheng, and Liu to have the intermedium that acts as an amplifier to amplify received ultrasound, as taught by Gutierrez, in order to increase the overall transmission efficiency (Gutierrez: Left Col., last para. – Right Col., 1st para, p. 6).
Regarding claim 15, Nita modified by Sarvazyan, Cheng, and Liu teaches the 
non-invasive treatment system using intermedium according to claim 12.
Nita teaches the ultrasound induction unit (100, [0062]; Figs. 1, 9) that outputs ultrasound to the intermedium (“Acoustically conductive medium 600 is located between each ultrasound device 100 and the patient.  Such a delivery pattern may be advantageous, for example, in triangulating the ultrasound transmissions toward the same target to facilitate therapy process." [0062]; Figs. 1, 9).
Nita as modified by Sarvazyan, Cheng, and Liu does not teach that the intermedium acts as an amplifier to amplify received ultrasound.
However, Gutierrez discloses novel cranial implants of yttria-stabilized zirconia as acoustic windows for ultrasonic brain therapy, which is analogous art. Gutierrez teaches that the intermedium acts as an amplifier (“increasing the overall transmission efficiency.”  Left Col., last para. – Right Col., 1st para) to amplify received ultrasound (“the sample vibrated on its own resonant mode, radiating ultrasound by itself (resonator) and also transmitting the ultrasound coming from the transducer (coupling 
Therefore, based on Gutierrez’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Nita, Sarvazyan, Cheng, and Liu to have the intermedium that acts as an amplifier to amplify received ultrasound, as taught by Gutierrez, in order to increase the overall transmission efficiency (Gutierrez: Left Col., last para. – Right Col., 1st para, p. 6).


Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nita, Sarvazyan, Cheng, and Liu as applied to claims 4 and 12, and further in view of Dickinson et al (US 20060052707), hereinafter Dickinson.
Regarding claim 8, Nita modified by Sarvazyan, Cheng, and Liu teaches the 
non-invasive treatment system using intermedium according to claim 4.
Nita as modified by Sarvazyan, Cheng, and Liu does not teach that the intermedium is made of a ferroelectric material that generates ultrasound by a change in electromagnetic field, and
the treatment system is further configured to generate an electromagnetic field.
However, Dickinson discloses intravascular ultrasonic catheter arrangements, which is analogous art. Dickinson teaches that the intermedium is made of a 
the treatment system is further configured to generate an electromagnetic field (“Ultrasound arrays to which the present invention is applicable have typically employed piezoelectric materials such as modified PZT (lead zirconate titanate) for the transduction of a radio frequency (rf) electrical signal into an ultrasonic signal. In very high frequency applications, such as are relevant to the present invention, the performance of such piezoelectric arrays is limited by the grain size of the piezoelectric ceramic material. This is because, due to the very small size of the array, the grain size of the material begins to become comparable with the dimensions of the array elements.” [0004]. “According to a second aspect of the present invention the control arrangement for energising such an array and processing signals derived therefrom comprises means for applying a bias voltage to the elements of the array, to render those elements significantly piezoelectric, and means for transmitting and receiving signals in relation to those transducer elements only when the bias voltage is being applied.” [0013]. “With this arrangement it is thus possible to apply the rf signals simultaneously (but not continuously) to all elements of the array” [0014]).
Therefore, based on Dickinson’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Nita, Sarvazyan, Cheng, and Liu to have the intermedium made of a ferroelectric material that generates ultrasound by a change in electromagnetic field, and the treatment system further 
Regarding claim 16, Nita modified by Sarvazyan, Cheng, and Liu teaches the 
non-invasive treatment system using intermedium according to claim 12.
Nita as modified by Sarvazyan, Cheng, and Liu does not teach that the intermedium is made of a ferroelectric material that generates ultrasound by a change in electromagnetic field, and the ultrasound induction unit generates an electromagnetic field.
However, Dickinson discloses intravascular ultrasonic catheter arrangements, which is analogous art. Dickinson teaches that the intermedium is made of a ferroelectric material (“PZT (lead zirconate titanate)” [0004]) that generates ultrasound by a change in electromagnetic field (“for the transduction of a radio frequency (rf) electrical signal into an ultrasonic signal” [0004]), and the ultrasound induction unit generates an electromagnetic field (“Ultrasound arrays to which the present invention is applicable have typically employed piezoelectric materials such as modified PZT (lead zirconate titanate) for the transduction of a radio frequency (rf) electrical signal into an ultrasonic signal. In very high frequency applications, such as are relevant to the present invention, the performance of such piezoelectric arrays is limited by the grain size of the piezoelectric ceramic material. This is because, due to the very small size of the array, the grain size of the material begins to become comparable with the dimensions of the array elements.” [0004]. “According to a second aspect of the present invention the control arrangement for energising such an array and processing signals derived therefrom comprises means for applying a bias voltage to the elements of the 
Therefore, based on Dickinson’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Nita, Sarvazyan, Cheng, and Liu to have the intermedium made of a ferroelectric material that generates ultrasound by a change in electromagnetic field, and the ultrasound induction unit that generates an electromagnetic field, as taught by Dickinson, in order to facilitate ultrasonic signal generation (Dickinson: [0014]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB/Examiner, Art Unit 3793             

/JOANNE M HOFFMAN/Primary Examiner, Art Unit 3793